 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CRAIG McCOMBS,                                    No. 2:19-cv-2574-EFB
12                       Plaintiff,
13            v.                                        ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18           Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis,

19   and has submitted the affidavit required thereunder which demonstrates that plaintiff is unable to

20   prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

21   pauperis will be granted. 28 U.S.C. § 1915(a).

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. Plaintiff’s request to proceed in forma pauperis is granted.

24           2. The Clerk of the Court is directed to serve the undersigned’s scheduling order in Social

25   Security cases.

26           3. The Clerk of the Court is further directed to serve a copy of this order on the United

27   States Marshal.

28   /////
                                                       1
 1          4. Within fourteen days from the date of this order, plaintiff shall submit to the United
 2   States Marshal an original and five copies of the completed summons, five copies of the
 3   complaint, and five copies of the scheduling order, and shall file a statement with the court that
 4   said documents have been submitted to the United States Marshal.
 5          5. The United States Marshal is directed to serve all process without prepayment of costs
 6   not later than sixty days from the date of this order. Service of process shall be completed by
 7   delivering a copy of the summons, complaint, and scheduling order to the United States Attorney
 8   for the Eastern District of California, and by sending two copies of the summons, complaint, and
 9   scheduling order by registered or certified mail to the Attorney General of the United States at
10   Washington, D.C. See Fed. R. Civ. P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of
11   the summons, complaint, and scheduling order by registered or certified mail to the
12   Commissioner of Social Security, c/o Office of General Counsel, Region IX, 160 Spear Street,
13   Suite 800, San Francisco, CA 94105-1545. See Fed. R. Civ. P. 4(i)(2). The United States
14   Marshal shall thereafter file a statement with the court that said documents have been served.
15   DATED: January 2, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
